Citation Nr: 0105726	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-21 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
major depression, currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claim seeking 
entitlement to an increased evaluation for service-connected 
major depression, evaluated as 50 percent disabling.


FINDING OF FACT

The veteran's service-connected major depression is 
productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for service-
connected major depression have been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act (section 4, 114 
Stat. 2096, 2098-2099); 38 C.F.R. § 4.130, Diagnostic Code 
9434 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that an increased evaluation is warranted 
for his service-connected major depression.  It is argued 
that the most recent findings in the medical evidence as to 
cognitive ability (to include memory, judgment and 
concentration), speech, sleep impairment, as well as other 
findings, show that he has met the criteria for a higher 
rating.  

The Board initially notes that during the course of the 
appeal, legislative changes have significantly altered VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  In this case, it appears that all of the 
treatment records from a private physician, Philipp C. 
Sottang, M.D., may not be of record.  However, given the 
Board's favorable determination of this claim, the Board 
finds that there is no prejudice in the Board reviewing his 
claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4 (2000).  Where entitlement to 
service connection has been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  Pertinent regulations 
do not require that all cases show all findings specified by 
the Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2000).  

A document from the RO, dated in July 1974, states that the 
veteran's claims file had been lost and had been 
reconstructed.  

Records dated between 1995 and 1996 include a report of 
"increasing dementia," and show that Dr. Sottong 
recommended the veteran's wife be given power of attorney 
over the veteran's affairs due to his poor judgment.  In 
November 1998, the veteran filed a claim asserting that a 
rating in excess of 50 percent is warranted for his major 
depression.  

Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434, a 50 
percent rating is warranted for a major depressive disorder 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability requirement requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  

The pertinent medical evidence in this case consists of a VA 
outpatient treatment report, dated in November 1998, and a VA 
PTSD examination report, dated in March 1999.  A review of 
the November 1998 VA outpatient treatment report shows that 
the veteran reported that he had been in combat from the 
invasion in Normandy to Berlin.  He complained of depression, 
isolation, severe anxiety, sleep impairment with recurring 
nightmares and flashbacks.  The examiner noted that he had 
discussed the veteran's case with his psychiatrist of 30 
years, Dr. Sottong.  A history of psychotic episodes was 
noted, as well as violent behavior.  The medication regime 
currently in effect was said to have evolved over 30 years of 
treatment.  This medication included Meprobamate, Clonazepam, 
Temazepam, Hydroxyzine, Metoclopramide, lithium carbonate, 
Divalproex, Levothyroxine, Cimetidine, Furosemide and 
Diltiazem.  On examination, the veteran was oriented to 
person, place and date, but confused as to the purpose of his 
appointment.  Affect had blunted emotional expression and the 
veteran became tearful at the mention of World War II.  The 
impression was incapacitating post-traumatic stress disorder 
(PTSD) with extreme social, interpersonal impairment, 
service-connected as general anxiety disorder and major 
depression with psychotic features.  It was also noted that 
the veteran had chronic brain syndrome secondary to a 
traumatic brain injury during service, possibly aggravated by 
self-medication with alcohol.  The examiner stated that 
although the veteran had a dependency issue with Meprobamate, 
his extreme psychiatric condition has preventing him from 
accepting referral to a chemical dependency detoxification 
program.  

The March 1999 VA examination report shows that the veteran 
complained of a frequent and persistent depressed mood, a 
loss of interest in all formerly pleasurable activities, 
chronic sleep disturbances, fatigue, paranoid delusions and 
crying spells.  On examination, thought processes and content 
were within normal limits, although mild paranoid delusions 
and hallucinations were present.  The veteran denied 
homicidal or suicidal thoughts or ideations.  He appeared to 
be able to maintain personal hygiene and other basic 
activities of daily living.  He was fully oriented.  Short-
term memory, concentration and judgment were severely 
impaired.  Sleep impairment was said to be chronic and 
persistent.  The examiner stated that all major symptoms of 
major depression were indicated, and that they were frequent 
and severe in nature with no real periods of remission during 
the past 12 months.  The Axis I diagnosis was major 
depression with psychotic features.  

The Board finds that the evidence shows that the criteria for 
a 100 percent evaluation have been met, and that the veteran 
is totally impaired due to his major depression.  The veteran 
has a longstanding history of substantial psychiatric 
symptoms requiring a complex medication regime which dates 
back to at least 1986.  At that time, his symptoms were noted 
to include dissociative episodes wherein he was both 
homicidal and suicidal.  The November 1998 VA outpatient 
treatment report shows that the examiner determined that the 
veteran has "extreme social, interpersonal impairment" with 
psychotic features.  The March 1999 VA examination report 
shows that the veteran requires a multitude of medications 
for control of his psychiatric symptoms.  The findings 
included mild paranoid delusions and hallucinations, 
"severely impaired" short-term memory, concentration and 
judgment, as well as "chronic and persistent" sleep 
impairment.  The examiner stated that all major symptoms of 
major depression are indicated, and that they are "frequent 
and severe in nature with no real periods of remission."  
The Axis V diagnosis in the March 1999 VA examination report 
was a Global Assessment of Functioning (GAF) score of 45.  In 
this regard, the GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  The veteran's score of 45 
suggests some impairment in reality testing or 
communications, or impairment in several areas, such as work 
or school, family relations, judgment, thinking or mood.  Id. 
at 47.  The examiner further stated that the veteran had 
"severe social and occupational impairment due to major 
depression with psychotic features," and that the veteran 
was unable to establish and maintain effective social and 
occupational relationships due to his service-connected 
disorder.  Finally, although the veteran may very well suffer 
psychiatric impairment due to conditions which have not been 
granted service connection, to include an organic brain 
syndrome, a brain lesion, dementia and PTSD, there is no 
medical evidence of record which would allow the Board to 
dissociate the symptoms from these disorders from the 
symptoms of his service-connected major depression.  In such 
cases, when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 (2000) requires that reasonable 
doubt on any issue be resolved in the veteran's favor, and 
that such signs and symptoms be attributed to the service-
connected condition.  Mittleider v. West, 11 Vet. App. 181 
(1998). 

Based on the foregoing, the Board finds that the criteria for 
a schedular rating of 100 percent for major depression have 
been met.  See 38 C.F.R. § 4.130, DC 9434.


ORDER

A rating of 100 percent for major depression is granted, 
subject to provisions governing the payment of monetary 
benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

